Appeal by defendant from a judgment of the County Court, Suffolk County (Tanenbaum, J.), rendered June 16, 1976, convicting him of murder in the second degree and attempted sexual abuse in the first *882degree, upon a jury verdict, and imposing sentence. By order dated August 4, 1980, this court remitted the case to the County Court, Suffolk County, to hear and report on the lawfulness of the initial seizure of the defendant and the appeal has been held in abeyance in the interim (People v Bush, 77 AD2d 884). The County Court has complied. Judgment affirmed. We agree with the finding of the County Court that at the time of the defendant’s seizure by the police they possessed sufficient cause to arrest him. Damiani, J. P., Mangano, Rabin and Margett, JJ., concur.